Citation Nr: 1048527	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Evaluation of left ankle strain, currently rated as 
noncompensable.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 2003 to August 2007.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was scheduled for a Travel Board hearing in May 2010 
and he failed to appear.  In July 2010, the Board remanded the 
claim so that a Travel Board hearing could be scheduled.  A 
Travel Board hearing was scheduled for October 2010 and he failed 
to appear..

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in October 
2010, but failed to appear for the hearing.  In electronic mail 
communication from the appellant dated in October 2010, he 
explained that he missed his hearing because he was on active 
duty orders and that he was still on orders and needed his 
monthly benefits to cease until he came off orders.  He noted his 
assignment was temporary for the duration of about a year.  

The Veteran has not withdrawn his hearing request .  Moreover, 
based on the electronic communication of October 20910, the Board 
finds that there is good cause shown for his failure to appear at 
the hearing.  Consequently, a remand is necessary for a new 
hearing to be scheduled.  In so doing, the RO should take into 
account the appellant is currently on active duty orders and 
should schedule the hearing upon his release from active duty.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  In so doing, the RO should 
account for the fact that the appellant is 
currently on active duty orders as of 
October 2010 for a period of about a year.  
The hearing should be scheduled after the 
Veteran's release from active duty.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


